Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-8 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. JP2019-096927 filed on 05/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Objections
Claims 1, 5, 7, and 8 are objected to because of the following informalities:  the claims recite variations of “a learned machine learner that has been learned”. It appears the claim should read “trained” or “taught”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “storage unit” “arithmetic unit”, and “output unit” in claim 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the claimed “units” have been interpreted as described in the instant specification ¶0041 and ¶0053-0056 and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a difference between a target posture and an actual posture or an adaptive amount of a control system” is unclear and indistinct. It is unclear how the phrase is meant to be parsed. It is unclear if this is meant to be two different states variables, namely “a difference between a target posture and an actual posture” and “an adaptive amount of a control system”, or if the phrase is meant to refer to a difference between a target posture and one of an actual posture and an adaptive amount of a control system. 
Additionally, it is unclear what is meant by “an adaptive amount of a control system” in the context of the claim. If the latter interpretation is meant, it is unclear how one would determine a difference between a target posture and an adaptive amount of a control system. Alternately, it is unclear how “an adaptive amount of a control system” would function as a state variable in the context of the invention.
Claims 5, 6, 7, and 8 are similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 2018/0330200) in view of Tellex et al. (US 2022/0032468).

Regarding claim 1:
Shibata teaches an arithmetic system configured to perform a calculation for controlling a motion of a grasping system configured to perform work involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object (task execution system, applied to a gripping system, see at least Figs. 7-13), the arithmetic system including: 
an acquisition unit  configured to acquire, as a state variable indicating a state of the grasping system when the grasping system is performing the work (first input unit 12, state recognition unit 121, see at least ¶0062-64), any one of: a position and a speed of the target object; a type, a shape, and a state of the target object (see at least ¶0112, ¶0063); a relative position and a relative speed of the grasping part or the grasped object with respect to the target object; a presence or absence of contact between the grasping part or the grasped object and the target object; an operating force of the grasping part or an operating force of each joint part related to a grasping of the grasped object; a vibration of a contact part between the grasping part or the grasped object and the target object; a sliding sound emitted from the contact part between the grasping part or the grasped object and the target object; and a difference between a target posture and an actual posture (see at least ¶0144) or an adaptive amount of a control system; 
a storage unit storing a learned machine learner (learning module 16) that has been learned by receiving a plurality of training data sets composed of a combination of the state variable acquired in advance and correct answer data corresponding to the state variable ( see at least ¶0015-17, ¶0044, ¶0065-69); 
an arithmetic unit configured to calculate a target value of each of various actuators related to the work in the grasping system by inputting the state variable to the learned machine learner read from the storage unit (see at least ¶0141-0143); and 
an output unit configured to output the target value of each of the various actuators to the grasping system(predictor outputs joint angles, see at least ¶0141-0143).
Shibata further teaches wherein the task learning system and method may be applied to various types of tasks and utilizing appropriate state variables for different tasks types. In other words, Shibata teaches a system and method of applying supervised learning by using training data sets to allow a robotic arm to learn and accomplish a variety of tasks.
Shibata does not explicitly teach the task involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object to slide the grasped object.
Tellex teaches a system and method of utilizing machine learning to teach a robotic manipulator to perform a task involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object to slide the grasped object (writing/drawing letters/characters using writing implement such as a brush, marker, or pen, see at least abstract, ¶0005-0008, ¶0056).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and method of training a robotic arm to do various task using supervised learning as taught by Shibata by utilizing the training method for any known trainable task, such as the task of teaching a robot to write/draw as taught by Tellex, and utilizing appropriate state variables for the desired task in order to apply a known teaching technique to solve a known robotic challenge.

Regarding claim 2:
Shibata further teaches wherein when a method for machine learning in the machine learner is supervised learning (see at least ¶0143-0144), the correct answer data in the training data sets includes an output obtained by calculating the target value of each of the various actuators (at least training data sets comprising joint angles and orientation of end effector, see at least ¶00143-0144)
 and an output value of at least one of an image sensor, a rotation sensor, a force sensor, a vibration sensor, and an audio microphone (training data including information from sensors, see at least ¶0069).
Shibata further teaches, generally, using training data including input and output data, as appropriate for the task (see at least ¶0072). Shibata does not explicitly teach the data in the format as claim, within the same embodiment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize appropriate training data for the desired task.

Regarding claim 3:
Tellex further teaches wherein the work is work of drawing a predetermined character or a figure on the target object with a writing material as the grasped object.

Regarding claim 4:
Tellex further teaches wherein the work is work of wiping the target object with a wiping tool as the grasped object (broadly interpreted, writing/drawing with a brush/writing implement involves “wiping” a target object).
Alternately or in addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system and method of training robots to do various tasks on any known target task, as suggested by Shibata.

Regarding claim 5:
Shibata teaches A non-transitory computer readable medium storing a control program for controlling a motion of a grasping system configured to perform work involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object (task execution system, applied to a gripping system, see at least Figs. 7-13), the control program causing a computer to: 
acquire, as a state variable indicating a state of the grasping system when the grasping system is performing the work (first input unit 12, state recognition unit 121, see at least ¶0062-64), any one of: a position and a speed of the target object; a type, a shape, and a state of the target object (see at least ¶0112, ¶0063); a relative position and a relative speed of the grasping part or the grasped object with respect to the target object; a presence or absence of contact between the grasping part or the grasped object and the target object; an operating force of the grasping part or an operating force of each joint part related to a grasping of the grasped object; a vibration of a contact part between the grasping part or the grasped object and the target object; a sliding sound emitted from the contact part between the grasping part or the grasped object and the target object; and a difference between a target posture and an actual posture (see at least ¶0144) or an adaptive amount of a control system; 
calculate a target value of each of various actuators related to the work in the grasping system by inputting the state variable to the learned machine learner read from a storage unit storing a learned machine learner that has been learned by receiving a plurality of training data sets composed of a combination of the state variable acquired in advance and correct answer data corresponding to the state variable  (see at least ¶0015-17, ¶0044, ¶0065-69 ¶0141-0143); and 
output the target value of each of the various actuators to the grasping system (predictor outputs joint angles, see at least ¶0141-0143).
Shibata further teaches wherein the task learning system and method may be applied to various types of tasks and utilizing appropriate state variables for different tasks types. In other words, Shibata teaches a system and method of applying supervised learning by using training data sets to allow a robotic arm to learn and accomplish a variety of tasks.
Shibata does not explicitly teach the task involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object to slide the grasped object.
Tellex teaches a system and method of utilizing machine learning to teach a robotic manipulator to perform a task involving a motion in which a grasping part or a grasped object grasped by the grasping part is brought into contact with a target object to slide the grasped object (writing/drawing letters/characters using writing implement such as a brush, marker, or pen, see at least abstract, ¶0005-0008, ¶0056).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and method of training a robotic arm to do various task using supervised learning as taught by Shibata by utilizing the training method for any known trainable task, such as the task of teaching a robot to write/draw as taught by Tellex, and utilizing appropriate state variables for the desired task in order to apply a known teaching technique to solve a known robotic challenge.

Regarding claims 6-8, Shibata in view of Tellex teaches a machine learner, grasping system, and control method as in claims 1-5 above.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan Rink/           Primary Examiner, Art Unit 3664